DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/336,833, filed on 26 March, 2019 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 26 March, 2019 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on 18 November, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites ‘the ratio of the area’ at line 7 and ‘the area’ at line 8 which appear to lack antecedent basis.  Examiner suggests ‘a ratio of an area of the first organic layer comprising silica 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0155082 (Mu).
Regarding claim 6 and referring to annotated Figures 2 and 5, Mu discloses a flexible display panel, comprising: 
    PNG
    media_image1.png
    312
    711
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    227
    695
    media_image2.png
    Greyscale

a first organic layer, 10 [0035]; 
a blocking layer, 20/22 [0036], formed on the first organic layer, as shown; and 
a first adhesion enhancing layer, 20/21 [0036], formed between the first organic layer and the blocking layer.
Furthermore Examiner takes the position that in reference to the claim language referring to the functions of the device, i.e., "adhesion enhancing", intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.
In the instant case and as explained above, Mu shows all structural limitations specifically recited in the claim.  From Applicant’s explanation of the functioning of the claimed device (as set forth in Applicant’s specification), it appears that any device having the specifically recited structural limitations could perform the recited function.  Accordingly, it appears that the recited functional limitation does not affect the structure of Mu's device and so it meets the claim.
Regarding claim 7 which depends upon claim 6, Mu discloses a second organic layer, as annotated, formed on the blocking layer.
Regarding claim 8 which depends upon claim 7, Mu discloses a TFT device, 30 [0033], an emission layer of OLED, 40 [0034], and a thin film encapsulation layer, 70 [0036], which are disposed on the second organic layer in sequence, as shown.
Regarding claim 14 which depends upon claim 6, Mu teaches the blocking layer is prepared from at least one material selected from the group consisting of silicon dioxide, amorphous silicon, and silicon nitride at [0036]
Regarding claim 15 which depends upon claim 14, Mu teaches a thickness of the blocking layer is >0 nanometers.
Accordingly it would have been obvious to a person of ordinary skill in the art at In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 16 which depends upon claim 15, wherein the blocking layer is prepared from silicon dioxide, and the thickness of the blocking layer is 500 nanometers.
Mu does not teach the blocking layer is prepared from silicon dioxide.
Examiner takes official notice that blocking layers formed of silicon dioxide are well known in the display art.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device 16 wherein the blocking layer is prepared from silicon dioxide, and the thickness of the blocking layer is 500 nanometers because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990),  see MPEP 2144.05, and because silicon dioxide is merely a substitution for silicon nitride and recognized as art equivalents for barrier layers, see MPEP 2144, and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claims 6-7 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/036662 (Sano).
claim 6, Sano discloses at annotated Figure 2 a flexible display panel, comprising: 
    PNG
    media_image3.png
    594
    803
    media_image3.png
    Greyscale

a first organic layer, SP [0038]; 
a blocking layer, BR [0039], formed on the first organic layer; and 
a first adhesion enhancing layer, AD [0077], formed between the first organic layer and the blocking layer, as shown.
Furthermore Examiner takes the position that in reference to the claim language referring to the functions of the device, i.e., "adhesion enhancing", intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed In re Schreiber, 128 F.3d 1473, 1477-78 (Fed. Cir. 1997).  This is because “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, (Fed. Cir. 1990). If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); see MPEP 2114.
In the instant case and as explained above, Sano shows all structural limitations specifically recited in the claim.  From Applicant’s explanation of the functioning of the claimed device (as set forth in Applicant’s specification), it appears that any device having the specifically recited structural limitations could perform the recited function.  Accordingly, it appears that the recited functional limitation does not affect the structure of Sano's device and so it meets the claim.
Regarding claim 7 which depends upon claim 6, Sano teaches a second organic layer, 10 [0027], formed on the blocking layer, BR, as shown.
Regarding claim 11 which depends upon claim 7, Sano teaches the first organic layer may be PET at [0038] and the second organic layer may be PI at [0027].
Examiner takes official notice that PET and PI are art recognized equivalents for display substrate and support structures, e.g. see Mu at [0060].
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 7 wherein the first organic layer and the second organic layer are prepared from at least one material polyimide, polyetherimide, polyphenylene sulfide, and polyarylate because doing so is merely the substitution of PI for PET, see MPEP 2144, and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 12 which depends upon claim 11, Sano teaches the thickness of the first organic layer and a thickness of the second organic layer are both greater than 0 micrometers 
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device 11 wherein a thickness of the first organic layer and a thickness of the second organic layer are both between 20 micrometers and 500 micrometers because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 13 which depends upon claim 12, Sano teaches the thickness of the first organic layer is greater than 0 micrometers.
Examiner takes official notice that PI is recognized in the substrate display art as a substitute for PET.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 12 wherein the first organic layer is prepared from polyimide, because PI is an art recognized equivalent of PET, wee MPEP 2144, and the thickness of the first organic layer is 100 micrometers In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05 and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 14 which depends upon claim 6, Sano teaches wherein the blocking layer is prepared from an inorganic material at [0039].
An artisan would be familiar with common materials for barriers on flexible displays, see also Mu as discussed above.  Examiner takes official notice that barriers prepared from the group consisting of at least silicon dioxide and silicon nitride are well known in the art.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 6 wherein the blocking layer is prepared from at least one material selected from the group consisting of silicon dioxide, amorphous silicon, and silicon nitride because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 15 which depends upon claim 14, Sano teaches a thickness of the blocking layer is greater than 0 nanometers
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 14 wherein a thickness of the blocking layer is between 100 nanometers and 2000 nanometers because in the In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05
Regarding claim 16 which depends upon claim 15, wherein the blocking layer is prepared from an inorganic material [0039], and the thickness of the blocking layer is greater than 0 nanometers.
Examiner take official notice that blocking layers prepared from silicon dioxide are well known in the art.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 15 wherein the blocking layer is prepared from silicon dioxide, and the thickness of the blocking layer is 500 nanometers because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990), see MPEP 2144.05, and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sano and Mu.
Regarding claim 8 which depends upon claim 7, Sano teaches a TFT device, e.g. SW1-SW3 [0026], an emission layer. ORGB, ORGG or ORGR [0035], of OLED OLED1-OLED3 [0026], which are disposed on the second organic layer in sequence.
Sano does not teach a thin film encapsulation layer which are disposed on the 
Referring to the discussion above Mu teaches a thin film encapsulation layer which are disposed on the second organic layer in sequence.
Taken as a whole, the prior art is directed to display devices.  An artisan would be familiar with encapsulation schemes for display devices which have the utility of providing mechanical and chemical protection for the device thus increasing device reliability.  An artisan would find it desirable to configure a device with improved reliability.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 7 comprising a thin film encapsulation layer which are disposed on the second organic layer in sequence, as taught by Mu, to configure the device with improved mechanical and chemical protection to extend its lifetime and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Allowable Subject Matter
Claims 1-5 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or suggest the first adhesion enhancing layer is prepared from silica nanotubes which are distributed on a first surface of the first organic layer.
Claims 2-5
Regarding claim 17, the prior art fails to disclose the method of claim 17 comprising (S20) forming a first adhesion enhancing layer on the surface of the wet film; (S30) curing the wet film having the first adhesion enhancing layer coated thereon, so that the cured wet film becomes a first organic layer.
Claims 18-20 depend directly or indirectly on claim 17 and are allowable on that basis.
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, the prior art fails to disclose the device of claim 7 further comprising a second adhesion enhancing layer formed between the blocking layer and the second organic layer.
Claim 10 depends upon claim 9 and is allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893